 



Exhibit 10.61
TERMINATION AGREEMENT
     THIS TERMINATION AGREEMENT made and entered into this llth day of January,
2006, by and between the CITY OF ELGIN, an Illinois municipal corporation
(hereinafter referred to as the “City”); and JOHN B. SANFILIPPO AND SON, INC.,
an Illinois corporation, ARTHUR/BUSSE LIMITED PARTNERSHIP, an Illinois limited
partnership, and 300 EAST TOUHY AVENUE LIMITED PARTNERSHIP, an Illinois limited
partnership (hereinafter collectively referred to as “Developer”).
     WHEREAS, on May 26, 2004, the City and the Developer entered into a
Development Agreement (hereinafter referred to as the “Subject Development
Agreement”); and
     WHEREAS, the Subject Development Agreement related to property then owned
by the State of Illinois consisting of approximately 90 acres commonly known as
750 South State Street, Elgin, Kane County, Illinois, such property being
legally described in Exhibit A attached hereto (hereinafter referred to as the
“Subject Property”); and
     WHEREAS, pursuant to the Subject Development Agreement the City has since
acquired the Subject Property from the State of Illinois with the purchase price
being funded by the Developer; and
     WHEREAS, pursuant to the Subject Development Agreement the Developer at its
cost has provided for the Environmental Remediation of the Subject Property; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to the Subject Development Agreement the Developer at its
cost has provided for the Subject Asbestos Abatement and Building Demolitions on
the Subject Property; and
     WHEREAS, pursuant to the Subject Development Agreement and as provided by
law the City has adopted Ordinance Nos. S26-04, S27-04 and S28-04 providing for
the approval of the Elgin Route 20 Tax Increment Financing Redevelopment Project
and Plan, the Designation of the Elgin Route 20 Tax Increment Financing
Redevelopment Project Area and the adoption of Tax Increment Financing in
connection with such designated Route 20 Tax Increment Financing Redevelopment
Project Area (hereinafter collectively referred to as the “Route 20 Tax
Increment Financing District”); and
     WHEREAS, pursuant to the Subject Development Agreement and as provided by
law the City has provided for the expansion by the State of Illinois of the
City’s Illinois Enterprise Zone known as the Elgin Enterprise Zone to include
the Subject Property and has obtained an extension of the term of the Elgin
Enterprise Zone for an additional term of ten (10) years from the date of the
request to the State of Illinois (hereinafter referred to as the “Subject
Enterprise Zone Expansion”); and
     WHEREAS, pursuant to the Subject Development Agreement the City has as part
of the acquisition of the Subject Property from the State of Illinois reimbursed
to the State of Illinois one-half of the estimated cost of the State of Illinois
relocating its operations and employees from Building No. 69 on the Subject
Property; and

2



--------------------------------------------------------------------------------



 



     WHEREAS, since the entry into the Subject Development Agreement the
Developer has determined not to proceed with the Subject Redevelopment of the
Subject Property as provided for in the Subject Development Agreement and has
instead elected to proceed to acquire the property commonly known as 1701-1715
North Randall Road, Elgin, Illinois; and
     WHEREAS, the City and Developer have determined to enter into this
Termination Agreement providing for the termination of the Subject Development
Agreement upon the terms and conditions provided herein.
     NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) in hand
paid, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
     1. Recitals. The foregoing recitals are incorporated into this agreement in
their entirety.
     2. Definitions. Capitalized terms shall have the definitions as provided
herein and as provided in the Subject Development Agreement.
     3. Conveyance of Subject Property to Developer.
     A. Within thirty (30) days of the entering into of this Termination
Agreement, the City shall convey the Subject Property to the Developer by
recordable quit claim deed, subject to all matters of record or otherwise
Including but not limited to: the same title exceptions, encumbrances,
conditions, agreements and

3



--------------------------------------------------------------------------------



 



easements regarding the Subject Property as existed as of the conveyance of the
Subject Property from the State of Illinois to the City; exceptions 2 through 11
of Schedule B of the First American Insurance Company Owner’s Title Policy,
dated October 22 2004, File No. NCS-90286-CHI1; real estate taxes; covenants,
conditions, encroachments and restrictions of record; zoning laws, statutes and
ordinances, including, but not limited to, matters relating to the Tax Increment
Allocation Redevelopment Act, the Route 20 Tax Increment Financing District and
the Elgin Enterprise Zone; the Intergovernmental Lease Agreement to Utilize
Space between the State of Illinois, acting through its Department of Central
Management Services on behalf of the Department of Human Services and the City
of Elgin for Building 67 (also known as Building 69) dated April 13, 2005, and
May 16, 2005 (“hereinafter referred to as the “Subject Lease with the State”);
reservation of easement for the State of Illinois as set forth in Section Nine
of the Agreement for Sale of Real Property between the State of Illinois, acting
by and through its Department of Central Management Services and the City of
Elgin dated June 18, 2004 (such agreement is hereinafter referred to as the
“Subject Agreement for the Sale of the Subject Property with the State”);
restrictions on utilization of property and option to repurchase the property of
the State of Illinois as set forth in Section Ten of the Subject Agreement for
the Sale of the Subject Property with the State; provisions including “as is”
and “where is” provisions in Section Eleven of the Subject Agreement for Sale of
the Subject Property

4



--------------------------------------------------------------------------------



 



with the State; provisions including indemnification provisions in
Section Twelve of the Subject Agreement for Sale of the Subject Property with
the State; and the provisions of Sections 3B — 3J of this Agreement. Unless
otherwise directed by the Developer the grantee in the deed of conveyance
conveying the Subject Property from the City to the Developer shall be John B.
Sanfilippo & Son, Inc., an Illinois corporation. At the Closing of the
conveyance of the Subject Property from the City to the Developer the City and
the Developer will enter into an Assignment and Assumption Agreement whereby the
City shall assign to the Developer and the Developer shall accept from the City
all of the City’s rights, title and obligations in the Subject Lease with the
State. The City hereby represents that the current version of the Subject Lease
with the State is the Lease dated April 13, 2005 and May 16, 2005, and that the
City has no knowledge of any current defaults with respect to the Subject Lease
with the State.
     B. Developer hereby acknowledges and agrees that it is acquiring the
Subject Property from the City in its “as is” and “where is” condition, and
that, as of the closing of the conveyance of the Subject Property from the City
to the Developer, the Developer will be acquiring the Subject Property with no
direct recourse or direct rights of action against the City or the City’s
officials, officers, employees, agents, attorneys, personal representatives,
successors and/or assigns.
     C. Developer further understands and agrees that, the City shall have no
responsibility for any responsive corrective actions

5



--------------------------------------------------------------------------------



 



or remediation of any Environmental Condition (as hereinafter defined) at, or
upon the Subject Property and that Developer hereby waives and releases any
claim for contribution against, and covenants not to sue the City, or the City’s
officials, officers, employees, agents, attorneys, personal representatives,
successors and assigns, whether asserted directly or indirectly, or whether in
the nature of an action for contribution, third party proceeding or other action
or proceeding whatsoever, for all damages, including, without limitation,
punitive damages, liabilities, costs, losses, diminutions in value, fines,
penalties, demands, claims, cost recovery actions, lawsuits, administrative
proceedings, orders, response action cost, compliance cost, investigation
expenses, consultant’s fees, attorney’s fees, paralegal fees and litigation
expenses (collectively “claims”) arising out of or in connection with any
Environmental Conditions (as hereinafter defined on the Subject Property or its
migration to any other site or location or arising out of or in connection with
any Environmental Law (as hereinafter defined).
     D. The Developer for itself and its successors, assigns and grantees,
hereby covenants and agrees that in consideration of this agreement neither the
Developer nor its successors or assigns or its grantees shall directly or
indirectly sue the City or the City’s officials, officers, employees, agents,
attorneys, personal representatives, successors or assigns for any Claims with
respect to, or arising out of any Environmental Condition (as hereinafter
defined) or any other condition of, or situation existing with

6



--------------------------------------------------------------------------------



 



respect to the Subject Property or any Environmental Law (as hereinafter
defined). The covenant and agreement of the Developer as set forth in the
preceding sentence shall hereinafter be called the “Covenant Not to Sue”. The
parties hereto understand and agree that Developer’s Covenant Not to Sue the
City as stated herein does not apply to any action taken by the Developer to
enforce any contractual obligations of the City as may be specifically set forth
in this agreement.
     E. “Environmental Condition” shall mean any condition or situations
existing on, under, at or about the Subject Property, the groundwater,
subsurface water, and/or the underground soil and geologic conditions
thereunder, prior to and/or as of the date of the execution of this agreement
which (i) constitutes a violation of any State of Illinois or federal
environmental law, regulation or ordinance and/or (ii) which does or might form
the basis of any public or private claim or cause of action for the cleanup or
remediation as a result of the release, threatened release, migration or the
existence of any contaminants, pollutants, petroleum and petroleum byproducts,
crude oil or any fraction thereof, chemicals, asbestos, wastes or substance
(including, without limitation, regulated substances and hazardous wastes and
hazardous substances as such terms are commonly used and understood within the
framework of existing federal and Illinois environmental laws and regulations)
and/or (iii) are a release or a threat of release of hazardous substances or
hazardous waste, and/or (iv) are described or included in any report provided by
the City to the

7



--------------------------------------------------------------------------------



 



Developer or in any report generated by the investigations of the Subject
Property.
     F. “Subject Property” shall mean the property described in this agreement,
and any and all improvements thereon, and the soils, subsoils, geologic
formations and the groundwater on and under such property.
     G. “Environmental Law” shall mean any federal or state law, statute,
regulation, rule, order, decree, judgment or direction concerning environmental
protection or health and safety including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Resource, Conservation and Recovery Act, as amended, the Toxic Substances
Control Act, as amended, and the Illinois Environmental Protection Act, as
amended.
     H. The “City” shall mean the City of Elgin and the City’s officials,
officers, employees, agents, attorneys, personal representatives, boards and
commissions, successors, assigns and grantees.
     I. At the Closing of the conveyance of the Subject Property from the City
to the Developer the City and the Developer shall also enter into an Assignment
and Assumption Agreement whereby the City shall assign all of its rights and
obligations to the Developer and the Developer shall accept from the City all of
the City’s rights and obligations regarding the provisions of Section Twelve of
the Subject Agreement for Sale of the Subject Property with the State.

8



--------------------------------------------------------------------------------



 



     J. The provisions of Sections 3B — 3J shall be deemed remade as of the
closing of the conveyance of the Subject Property from the City to the Developer
and shall survive such closing and shall not be merged into any closing
documents and shall be binding on the Developer and its successors, assigns and
grantees and shall run with title to the Subject Property.
     4. Route 20 Tax Increment Financing District and Subject Elgin Enterprise
Zone Expansion.The City agrees to the extent permitted by law that during the
term of the Subject Route 20 Tax Increment Financing District not to adopt any
ordinances removing the Subject Property from the Route 20 Tax Increment
Financing District. The City further agrees to the extent permitted by law that
during the term of the Subject Elgin Enterprise Zone Expansion not to adopt any
ordinances removing the Subject Property from the Elgin Enterprise Zone.
     5. Survey. The City has previously provided Developer with a survey of the
Subject Property prepared by Landmark Engineering Group, Inc., dated March 3,
2004, Job No. 02-04-793. The City shall not be required to provide any other
survey of the Subject Property.
     6. No Brokers or Agents Involved in this Transaction. Developer represents
and warrants it has dealt with Interstate Partners L.L.C. and NAI Hiffman as its
agents in connection with the proposed acquisition of the Subject Property and
that it shall be responsible for and shall pay to Interstate Partners L.L.C.

9



--------------------------------------------------------------------------------



 



and/or NAI Hiffman any and all fees, costs or expenses such entities may be due.
The City and the Developer each warrant to the other that they have dealt with
no other brokers or agents in connection with this transaction. Each party
agrees to indemnify, hold harmless and defend the other party from any loss,
cause, damages or expenses (including reasonable attorney’s fees) arising out of
a breach of the warranties contained in this section.
     7. Title. The City has previously provided to the Developer a title
commitment for the Subject Property issued by Chicago Title Insurance Company
dated April 5, 2004, Order No. 1410 000532428KA. The City shall not be required
to provide any other title commitment or title insurance for the Subject
Property.
     8. Prorations. There shall be no prorations for the conveyance of the
Subject Property from the City to the Developer.
     9. Termination of the Subject Development Agreement. The Subject
Development Agreement entered into between the City and Developer dated May 26,
2004, is hereby terminated and cancelled and rendered null and void without any
further obligations of the parties thereunder.
     10. Default. The City and Developer agree that, in the event of a default
by the other party, the other party shall, prior to taking any such actions as
may be available to it, provide written notice to the defaulting party stating
that they are giving the defaulting party fifteen (15) days within which to cure
such default. If the default shall not be cured within the thirty (30)

10



--------------------------------------------------------------------------------



 



days period aforesaid, then the party giving such notice shall be permitted to
avail itself of remedies to which it may be entitled under this Agreement.
     11. Remedies. Each of the entities identified in this agreement which
comprise the Developer shall be jointly and severally liable for the performance
of the terms of this agreement. If either party fails or refuses to carry out
any of the material covenants or obligations hereunder, the other party shall be
entitled to pursue any and all available remedies as specified herein or
otherwise available at law, equity or otherwise. Notwithstanding the foregoing
or anything else to the contrary in this agreement, no action shall be commenced
by the Developer and/or any of its successors and/or assigns against the City
for monetary damages. Venue for the resolution of any disputes or the
enforcement of any rights pursuant to this agreement shall be in the Circuit
Court of Kane County, Illinois. The provisions of this Section shall survive the
Closing of the conveyance of the Subject Property from the City to the Developer
and/or any termination and/or expiration of this Agreement.

     12. Time. Time is of the essence of this agreement.
     13. Notices. All notices shall be required to be in writing and shall be
served on the parties at the addresses following their signatures. The mailing
of a notice by registered or certified mail, return receipt requested, or by
recognized overnight delivery

11



--------------------------------------------------------------------------------



 



service or personal delivery by courier service shall be sufficient service.
     14. Interpretation. This agreement shall be construed, and the rights and
obligations of the City and the Developer hereunder shall be determined in
accordance with the laws of the State of Illinois without reference to its
conflict of laws rules.
     15. Relationship of the Parties. This agreement shall not be deemed or
construed to create as between the City and the Developer an employment, joint
venture, partnership or other agency relationship between the parties hereto.
     16. Failure to Enforce Provisions. The failure by a party to enforce any
provision of this agreement against the other party shall not be deemed a waiver
of the right to do so thereafter.
     17. Amendments. This agreement may be modified or amended only in writing
signed by both parties hereto, or their permitted successors or assigns as the
case may be.
     18. Entire Agreement. This agreement contains the entire agreement and
understandings of the parties hereto with respect to the subject matter as set
forth herein, all prior agreements and understandings having been merged herein
and extinguished hereby.
     19. Joint and Collective Work Product. This agreement is and shall be
deemed and construed to be a joint and collective work product of the City and
the Developer, and, as such, this agreement shall not be construed against the
other party, as the otherwise purported drafter of same, by any court of
competent jurisdiction

12



--------------------------------------------------------------------------------



 



in order to resolve any inconsistency, ambiguity, vagueness or conflict, if any,
in the terms and provisions contained herein.
     20. Assignment. This agreement shall be binding on the parties hereto and
their respective successors, successors in title, grantees and assigns and shall
run with the land. This agreement may not be assigned without the expressed
written consent of each of the parties hereto. Any such assignment shall
expressly provide that the assignee shall comply with all terms and requirements
of this agreement.
     21. No Conflicting Interests. Developer hereby represents and warrants that
the Developer, nor any associated person or organization, presently owns or has
any beneficial interest in the Subject Property being conveyed to Developer or
entitled to receive any income from the Subject Property. In compliance with 50
ILCS 105/3.1, Developer shall provide the City with a written statement
subscribed by an owner, authorized trustee, corporate official, or managing
agent, under oath, disclosing the identity of every person having an interest,
real or personal, in the development group and every shareholder entitled to
receive more than seven and one/half (7 1/2%) percent of the total distributable
income of any corporation which will have an interest, real or personal, in such
property upon the acquisition of any interest by the Developer in the Subject
Property.
     22. Indemnification. To the fullest extent permitted by law, Developer
agrees to and shall indemnify, defend and hold harmless,

13



--------------------------------------------------------------------------------



 



the City, its officials, officers, employees, attorneys, agents, boards and
commissions from and against any and all claims, suits, judgments, costs,
attorney’s fees, damages or other relief, including but not limited to workmens’
compensation claims, in any way resulting from or arising out of or alleged to
be resulting from or arising out of negligent actions or omissions of the
Developer in connection herewith (which shall be deemed to include, but are not
limited to, (1) the performance of the Subject Development Agreement; (2) the
performance of this agreement, (3) the Environmental Remediation of the Subject
Property or any other environmental remediation of the Subject Property, (4) the
Subject Asbestos Abatement and Building Demolitions or any other asbestos
abatement or demolition activities on the Subject Property, (5) site preparation
activities on the Subject Property and (6) the construction of any improvements
on the Subject Property), including negligence or omissions of employees, agents
or subcontractors of the Developer, or in any way resulting from or arising out
of or alleged to be resulting from or arising out of any violation and/or breach
of the terms or provisions of the Subject Development Agreement and/or this
agreement by the Developer, including any violation and/or breach by employees,
agents or subcontractors of the Developer. In the event of any action against
the City, its officials, officers, employees, agents, attorneys, boards or
commissions covered by the foregoing duty to indemnify, defend and hold harmless
such action shall be defended by legal counsel of the City’s choosing. The
provisions

14



--------------------------------------------------------------------------------



 



of this Section 22 shall not apply to any fraud or willful misconduct committed
by the City. Notwithstanding anything else to the contrary in this Agreement, no
action shall be commenced by the Developer and/or any of its successors and/or
assigns against the City for monetary damages. The provisions of this section
shall survive the Closing of the conveyance of the Subject Property from the
City to the Developer and/or any termination and/or expiration of this
agreement.
     23. Acquisition Costs. The City and the Developer hereby release one
another and agree not to pursue any legal action against each other for their
respective previous costs incurred in the acquisition of the Subject Property
from the State of Illinois pursuant to the Subject Development Agreement
including, but not limited to, for such matters as appraisals, surveys, title
reports, environmental investigations, purchase price, attorney’s fees and other
closing costs.
     24. Severability. In the event any phrase, section, paragraph or portion of
this Agreement is found to be invalid or illegal by any Court of competent
jurisdiction, such finding of invalidity as to that portion shall not affect the
validity, legality or enforceability of the remaining portions of this
Agreement.
     25. No Disconnection. Neither the Developer nor any of the Developer’s
successors in interest shall file, cause to be filed or take any action that
would result in the disconnection or

15



--------------------------------------------------------------------------------



 



deannexation of the Subject Property from the City of Elgin. Without limiting
the foregoing, Developer on behalf of itself and its successors and/or assigns
hereby waives any and all rights, statutory or otherwise, to disconnect the
Subject Property from the City of Elgin. The provisions of this Section shall
survive the Closing of the conveyance of the Subject Property from the City to
the Developer and/or any termination and/or expiration of this Agreement.
     26. Counterparts. This agreement may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have entered into and executed this
Termination Agreement on the date and year first written above.
SIGNATURE PAGE FOLLOWS ON FOLLOWING PAGE

16



--------------------------------------------------------------------------------



 



                      CITY OF ELGIN, a municipal       JOHN B. SANFILIPPO AND
SON, INC., corporation       an Illinois corporation
 
                    By   /s/ Edward Schock       By   /s/ Jasper B. Sanfilippo  
               
 
  Mayor           Its    
 
                   
 
                    Attest :       Attest :
 
                    /s/ Dolonna Mecum       /s/ J. B. Sanfilippo           City
Clerk           Its   Exec. V.P. & asst. secretary
 
                                ARTHUR/BUSSE LIMITED PARTNERSHIP,             an
Illinois limited partnership
 
                                By   /s/ Jasper Sanfilippo                  
 
              Its    
 
                   
 
                                Attest :
 
                                /s/ J. B. Sanfilippo              
 
              Its   Executive Vice President
 
                                300 EAST TOUHY AVENUE LIMITED            
PARTNERSHIP, an Illinois limited             partnership
 
                                By   /s/ Jasper Sanfilippo                  
 
              Its    
 
                   
 
                                Attest :
 
                                /s/ Jeffrey Sanfilippo              
 
              Its   Exec. Vice President
 
                    City of Elgin       John B. Sanfilippo and Son, Inc. c/o
City Manager       2299 Busse Road 150 Dexter Court       Elk Grove Village, IL
60007-6057 Elgin, IL 60120-5555                

17



--------------------------------------------------------------------------------



 



                      With a Copy of Any Notice to:       With a Copy of any
Notice to:
 
                      William A. Cogley       Jeffrey J. Stahl   Corporation
Counsel       Stahl Cowen Crowley LLC   City of Elgin       55 W. Monroe St,
Suite 500   150 Dexter Court       Chicago, IL 60603   Elgin, IL 60120-5555    
           

18



--------------------------------------------------------------------------------



 



PLAT OF SURVEY
THAT PART OF THE SOUTHEAST QUARTER OF SECTION 23, TOWNSHIP 41 NORTH, RANGE 8
EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: COMMENCING AT THE
INTERSECTION OF THE WEST LINE OF THE AFORESAID SOUTHEAST QUARTER OF SECTION 23
WITH THE SOUTHERLY RIGHT OF WAY LINE OF THE U.S. ROUTE 20 BY-PASS; THENCE SOUTH
00 DEGREES 09 MINUTES 40 SECONDS WEST, ALONG AFORESAID WEST LINE OF THE
SOUTHEAST QUARTER, A DISTANCE OF 797.77 FEET FOR THE POINT OF BEGINNING; THENCE
SOUTH 86 DEGREES 33 MINUTES 51 SECONDS EAST, A DISTANCE OF 564.68 FEET; THENCE
NORTH 03 DEGREES 31 MINUTES 48 SECONDS EAST, A DISTANCE OF 820.00 FEET TO THE
AFORESAID SOUTHERLY RIGHT OF WAY LINE OF U.S. ROUTE 20 BY-PASS; THENCE SOUTH 88
DEGREES 46 MINUTES 03 SECONDS EAST, ALONG SAID SOUTHERLY RIGHT OF WAY LINE, A
DISTANCE OF 1123.09 FEET; THENCE SOUTHEASTERLY, ALONG SAID SOUTHERLY RIGHT OF
WAY LINE, BEING ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 959.76 FEET,
CHORD BEARING OF SOUTH 72 DEGREES 47 MINUTES 03 SECONDS EAST, AN ARC DISTANCE OF
208,78 FEET; THENCE SOUTH 66 DEGREES 33 MINUTES 09 SECONDS EAST, ALONG SAID
SOUTHERLY RIGHT OF WAY LINE, TANGENT TO THE LAST DESCRIBED CURVE, A DISTANCE OF
4.20 FEET; THENCE SOUTHEASTERLY, ALONG SAID SOUTHERLY RIGHT OF WAY LINE, BEING
ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF 3029.48 FEET, CHORD BEARING OF
SOUTH 70 DEGREES 50 MINUTES 57 SECONDS EAST, AN ARC DISTANCE OF 454.37 FEET TO
THE WESTERLY RIGHT OF WAY LINE OF STATE ROUTE NO. 31; THENCE SOUTH 00 DEGREES 42
MINUTES 08 SECONDS EAST, ALONG SAID WESTERLY RIGHT OF WAY LINE, A DISTANCE OF
188.74 FEET; THENCE SOUTH 05 DEGREES 17 MINUTES 58 SECONDS WEST, ALONG SAID
WESTERLY RIGHT OF WAY LINE, A DISTANCE OF 601.06 FEET; THENCE SOUTHWESTERLY,
ALONG SAID WESTERLY RIGHT OF WAY LINE, BEING ALONG A CURVE TO THE RIGHT, HAVING
A RADIUS OF 3241.17 FEET, CHORD BEARING OF SOUTH 11 DEGREES 18 MINUTES 04
SECONDS WEST, AN ARC DISTANCE OF 679.01 FEET; THENCE SOUTH 21 DEGREES 43 MINUTES
17 SECONDS WEST, -ALONG SAID WESTERLY RIGHT OF WAY LINE, A DISTANCE OF 96.27
FEET; THENCE SOUTH 20 DEGREES 14 MINUTES 40 SECONDS WEST, ALONG SAID WESTERLY
RIGHT OF WAY LINE, A DISTANCE OF 68.38 FEET TO A JOG IN SAID WESTERLY LINE;
THENCE NORTH 69 DEGREES 35 MINUTES 38 SECONDS WEST, ALONG SAID JOG, A DISTANCE
OF 30.00 FEET; THENCE SOUTH 20 DEGREES 14 MINUTES 40 SECONDS WEST ALONG SAID
WESTERLY RIGHT OF WAY LINE, A DISTANCE OF 20.00 FEET TO A JOG IN SAID WESTERLY
RIGHT OF WAY LINE; THENCE SOUTH 69 DEGREES 35 MINUTES 38 SECONDS EAST, ALONG
SAID JOG, A DISTANCE OF 30.00 FEET; THENCE SOUTH 20 DEGREES 14 MINUTES 40
SECONDS WEST, ALONG SAID WESTERLY RIGHT OF WAY LINE, A DISTANCE OF 95.40 FEET;
THENCE SOUTH 40 DEGREES 51 MINUTES 13 SECONDS WEST, ALONG SAID WESTERLY RIGHT OF
WAY LINE A DISTANCE OF 49.38 FEET; THENCE SOUTH 65 DEGREES 11 MINUTES 41 SECONDS
WEST, ALONG SAID WESTERLY RIGHT OF WAY LINE, A DISTANCE OF 27.00 FEET; THENCE
SOUTH 22 DEGREES 31 MINUTES 54 SECONDS WEST, ALONG SAID WESTERLY RIGHT OF WAY
LINE, A DISTANCE OF 107.73 FEET; THENCE SOUTH 28 DEGREES 49 MINUTES 52 SECONDS
EAST, ALONG SAID WESTERLY RIGHT OF WAY LINE, A DISTANCE OF 32.11 FEET; THENCE
NORTH 84 DEGREES 37 MINUTES 06 SECONDS WEST, A DISTANCE OF 1110.23 FEET TO A
POINT HEREAFTER REFERRED TO AS POINT “A”; THENCE CONTINUING NORTH 84 DEGREES 37
MINUTES 06 SECONDS WEST. A DISTANCE OF 557.75 FEET; THENCE NORTH 86 DEGREES 41
MINUTES 37 SECONDS WEST, A DISTANCE OF 344.06 FEET TO THE AFORESAID WEST LINE OF
THE SOUTHEAST QUARTER OF SECTION 23; THENCE NORTH 00 DEGREES 09 MINUTES 40
SECONDS EAST, ALONG SAID WEST LINE, A DISTANCE OF 1165.55 FEET TO THE POINT OF
BEGINNING, EXCEPTING THEREFROM THAT PART OF AFORESAID SOUTHEAST QUARTER OF
SECTION 23 DESCRIBED AS FOLLOWS: COMMENCING AT THE AFORESAID POINT “A”; THENCE
NORTH 05 DEGREES 22 MINUTES 54 SECONDS EAST, A DISTANCE OF 422.29 FEET; THENCE
SOUTH 79 DEGREES 01 MINUTES 05 SECONDS EAST, A DISTANCE OF 78.58 FEET FOR THE
POINT OF BEGINNING OF EXCEPTION; THENCE NORTH 79 DEGREES 01 MINUTES 05 SECONDS
WEST, ALONG THE LAST DESCRIBED COURSE AND SAID LINE EXTENDED WESTERLY, A
DISTANCE OF 461.30 FEET; THENCE NORTH 10 DEGREES 58 MINUTES 55 SECONDS EAST, A
DISTANCE OF 394.97 FEET; THENCE SOUTH 79 DEGREES 01 MINUTES 05 SECONDS EAST, A
DISTANCE OF 357.62 FEET; THENCE SOUTH 10 DEGREES 58 MINUTES 55 SECONDS WEST, A
DISTANCE OF 284.28 FEET; THENCE SOUTH 79 DEGREES 01 MINUTES 05 SECONDS EAST, A
DISTANCE OF 103.68 FEET; THENCE SOUTH 10 DEGREES 58 MINUTES 55 SECONDS WEST, A
DISTANCE OF 110.70 FEET TO THE POINT OF BEGINNING, CONTAINING 90.00 ACRES MORE
OR LESS. ALSO A 66.00 FOOT WIDE INGRESS, EGRESS, AND UTILITY EASEMENT OVER THAT
PART OF AFORESAID SOUTHEAST QUARTER OF SECTION 23 DESCRIBED AS FOLLOWS:
BEGINNING AT AFORESAID POINT “A” THENCE NORTH 05 DEGREES 22 MINUTES 54 SECONDS
EAST, A DISTANCE OF 422.29 FEET; THENCE NORTH 79 DEGREES 01 MINUTES 05 SECONDS
WEST, A DISTANCE OF 66.32 FEET; THENCE SOUTH 05 DEGREES 22 MINUTES 54 SECONDS
WEST, A DISTANCE OF 428.76 FEET TO THE INTERSECTION WITH A LINE THAT BEARS NORTH
86 DEGREES 41 MINUTES 37 SECONDS WEST FROM THE POINT OF BEGINNING OF SAID
EASEMENT; THENCE SOUTH 86 DEGREES 41 MINUTES 37 SECONDS EAST, ALONG SAID LINE, A
DISTANCE OF 66.00 FEET TO THE POINT OF BEGINNING OF SAID EASEMENT, SITUATED IN
THE CITY OF ELGIN, KANE COUNTY, ILLINOIS AND CONTAINING 90.00 ACRES MORE OR
LESS.

